Title: From Thomas Boylston Adams to John Quincy Adams, 7 December 1801
From: Adams, Thomas Boylston
To: Adams, John Quincy



Dear Brother
Philadelphia 7th. December 1801

I have just now received your favor of the 28th. ult. with the enclosures; Dennie stepp’d in a moment after, and I gave him the fables, for which he thanks you. He desires me to add, that as he cannot expect, from your present, unsettled State, you will have much time to bestow in producing original matter, he will be grateful for any thing you may send him, from your stock on hand. I was gratified with Mr. Murray’s letter; it bespeaks the man we used to know, throughout. Moreover, I like his advice, in the concluding sentence, “Get married, love God, your Country, make money and keep it.” This is so much in unison with my apprehension of the whole duty of man, that I am a ready convert to the scheme—but then the means—You have suggested, at least a share of them, in the project you suggest offer for my consideration. I want but little time to look at it, for golden prospects could not sooner tempt me, than rustic independence, thrift and sport. If you can bring your mind to the sacrifice of “luxurious indulgences,” and consent to penetrate the wilds of a new, unsettled Country, in quest of honest though homely independence, I should feel a pride in emulating such an example; indeed I think so much like you, on this subject, that I am ready at a short warning to embrace, with zeal & ardor, any practicable enterprize which may justify a renunciation of my present, ill-requited labors in an ungracious profession. No more words. I am your man, for a new Country & manual labor—Head-work is bad business, and I never was fond of it. I will not more fully discuss this topic, now, but I pray you be explicit and untill we have ripened our scheme to the period of speedy execution, let it remain our own. My capital is chiefly in my hands & feet, and they are at your service. Love to all friends—
Your Brother
T B Adams